ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_07_FR.txt. 155

OPINION DISSIDENTE DE M. CORDOVA

[Traduction ]

Le Conseil exécutif de Organisation des Nations Unies pour
Véducation, la science et la culture a demandé à la Cour, par
application de l'article XII du Statut du Tribunal administratif
de l'Organisation internationale du Travail, un avis consultatif
quant à la compétence de ce Tribunal de connaître des requêtes
introduites par MM. Duberg et Leff et Mmes Wilcox et Bernstein.

Si je n’avais pas été absolument convaincu que la Cour aurait
dû refuser de donner suite à la demande de l'Unesco en raison
de son manque de compétence de donner un avis consultatif
dans des conditions semblables à celles du cas d’espèce, je me
serais rallié à l’avis de la Cour dans son opinion quant au fond
de l'affaire et j'aurais exprimé mon avis favorable à la compétence
du Tribunal administratif de connaître et de juger des requêtes
dont il est question ci-dessus.

La décision de la Cour par rapport à sa compétence dans cette
affaire aura des conséquences très étendues. Pour la première
fois, la Cour a eu la possibilité de prendre position quant à
l'attitude juridique qu’elle adopte au sujet de la tentative qui
est faite de la transformer en Cour d’appel pour les affaires jugées
par le Tribunal administratif de l'Organisation internationale du
Travail et par celui des Nations Unies. Quoique le cas d’espèce
ne concerne que des décisions du premier de ces tribunaux, les
deux questions, malgré de légères différences, se présentent dans
des conditions très similaires.

L’ Assemblée générale, dans sa résolution 957 (X) du 8 novembre
de l’année dernière, adopta un amendement au Statut du Tribunal
administratif des Nations Unies par lequel fut inclus un nouvel
article 11, qui énumère les raisons permettant de soumettre les
décisions de ce Tribunal au contrôle de la Cour internationale de
Justice, raisons qui reproduisent celles énoncées par l’article XII
du Statut du Tribunal de l'Organisation internationale du Travail.

Les deux articles, 11 et XII respectivement, donnent compétence
à la Cour pour réformer les jugements du Tribunal administratif
par le moyen d’avis consultatifs, lorsque la compétence du Tribunal
est contestée, ou quand il est allégué que le Tribunal a commis
une faute essentielle dans la procédure suivie. Les deux Statuts sont
presque identiques en ce qui concerne ces deux raisons. Le nouvel
article 11 du Statut du Tribunal administratif des Nations Unies
inclut en plus, comme raison additionnelle pour l'intervention
de la Cour, une erreur de droit commise par le Tribunal admi-
nistratif concernant les dispositions de la Charte des Nations
Unies. Il faut noter une autre différence : l’article XII du Statut
du Tribunal de l'Organisation internationale du Travail ne donne

82
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 156

pas aux individus le droit d’en appeler à la Cour, alors que
l’article 11 du Statut du Tribunal des Nations Unies mentionne
expressément «la personne qui a été l’objet d’un jugement »
comme pouvant demander un avis consultatif. La déviation la
plus importante des termes de l’article XII du Statut du Tribunal
de l'Organisation internationale du Travail se retrouve dans
l’article 11 du Statut du Tribunal des Nations Unies, quand cet
article prévoit deux innovations particulières ; premièrement, la
création d’un comité spécial chargé de trier les demandes présentées
par les membres individuels du personnel, les États Membres ou
le Secrétaire général invitant la Cour à examiner une décision du
Tribunal administratif ; deuxièmement, la disposition que l'avis
consultatif de la Cour n'a pas force obligatoire pour le Tribunal
administratif, quoiqu'il ait force obligatoire pour les parties, si
le Tribunal en décide ainsi. Ces différences essentielles et d’autres
différences de moindre importance ne sont pas, je pense, de
nature à changer les problèmes posés à la Cour par les deux
Statuts.

Le problème tant juridique que pratique que les deux amende-
ments tentèrent de résoudre était de permettre à la Cour interna-
tionale de Justice de devenir une autorité judiciaire ayant pouvoir
de réformer, dans certains cas spécifiques, les décisions des deux
tribunaux administratifs. En donnant son avis dans le cas d'espèce,
la Cour a aussi, dans une certaine mesure, donné son opinion au
sujet de sa propre compétence en tant que Cour d'appel pour
les décisions du Tribunal administratif des Nations Unies.

Il y a plusieurs arguments qui m'ont convaincu de l’incompétence
de la Cour internationale d'agir dans une telle capacité dans des
cas dans lesquels les parties sont, d’une part, une Organisation
internationale (comme l'Unesco dans le cas d’espéce) et d'autre part,
les membres du personnel. Ces arguments se réfèrent à deux ordres
d'idées différents. Premièrement, la compétence de la Cour pro-
vient entièrement et exclusivement de son Statut et aucun autre
instrument international, y compris les statuts des tribunaux
administratifs ou les résolutions de tout autre organe des Nations
Unies, ne peuvent introduire de modifications par rapport à la
compétence de la Cour ; ils ne peuvent, en particulier, ni étendre
ni restreindre la compétence de la Cour, telle qu’elle est définie par
le Statut, par rapport à ses deux activités juridiques, sa fonction
judiciaire et sa fonction consultative. Deuxièmement, la présente
demande d'avis consultatif, en fait, tend à soumettre à la Cour,
en deuxième instance, une affaire contentieuse entre l'Unesco et
plusieurs de ses fonctionnaires, situation qui est, à mon sens, en
dehors de la compétence de la Cour.

Il serait utile de se rappeler à ce sujet les circonstances dans les-
quelles le présent article XII du Statut du Tribunal administratif
de l’Organisation internationale du Travail et l’article 11 du Statut
du Tribunal des Nations Unies furent introduits dans ces statuts.

83
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 157

Lors de sa dernière session, l’Assemblée de la Société des Nations
décida de ne pas exécuter certains jugements du Tribunal adminis-
tratif rendus en 1946. C’est alors qu’on a pensé qu'il serait sage
d'introduire dans le Statut la possibilité de «reconsidérer » les
décisions du Tribunal administratif, leur déniant ainsi la force
obligatoire automatique qu'ils avaient, et d'établir un « Tribunal
d'appel » qui aurait pour tâche de prendre une décision définitive ;
ce furent les mots employés par le Président du Conseil d’adminis-
tration de l'Organisation internationale du Travail se référant à la
possibilité pour la Cour internationale de jouer le rêle d’un tribunal
de deuxième instance. (Mémoire soumis par l'Organisation inter-
nationale du Travail à la Cour internationale de Justice, C. I. J.,
Plaidoiries, Tribunal administratif des Nations Unies, p. 71.) D’une
facon parallèle, l’année dernière encore, les Nations Unies ont
établi un comité spécial pour étudier «l'institution d’une procé-
dure qui permette la réformation des jugements rendus par le
Tribunal administratif », conformément à une résolution antérieure
de l’Assemblée générale (888 (IX) du 17 décembre 1954). Le travail
de ce comité spécial aboutit à l'introduction de l’article rz actuel
dans le Statut du Tribunal administratif des Nations Unies.

Les rédacteurs des deux amendements ne pouvaient manquer de
reconnaître que les affaires jugées par les tribunaux administratifs.
étaient de réels litiges, qui avaient été soumis à ces corps judiciaires
pour être jugés par eux, et que leurs jugements auraient force
obligatoire pour les parties en cause; ils se rendaient également
compte que les parties devant les tribunaux administratifs étaient,
d'une part, les organisations internationales et, d'autre part, des
individus privés, membres de leur personnel ; et ils devaient aussi
être conscients du fait que l’article 34 du Statut de la Cour — le
premier article du chapitre II traitant de la « compétence de la Cour »
—- affirmait expressément que « Seuls les Etats ont qualité pour se
présenter devant la Cour». Néanmoins, conformément à leur désir
de pouvoir utiliser la plus haute autorité judiciaire des Nations
Unies en qualité de Cour d'appel, les rédacteurs des deux amende-
ments ont eu recours à la procédure des avis consultatifs, espérant
que, en spécifiant dans leurs Statuts respectifs que l’avis consultatif
aurait force obligatoire pour les parties, ils pourraient éviter la
difficulté de l’article 34 du Statut de la Cour.

Cet aperçu historique, les mots précis qui ont été employés et
l'esprit des amendements sont suffisants pour prouver que leurs
auteurs ont décidé, par eux-mêmes et pour eux-mêmes, que, dans
certains cas, la Cour internationale de Justice devrait jouer le rôle
de Cour d’appel. Il est à peine nécessaire d’ajouter des commen-
taires quant à la capacité ou au droit de l'Organisation interna-
tionale du Travail ou — pour autant qu'il en est question, de
l’Assemblée des Nations Unies — d'imposer à la Cour internationale
de Justice des obligations et de nouvelles fonctions qui ne sont

84
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 158

prévues ni par son Statut, ni par la Charte des Nations Unies.

La Cour internationale de Justice est incompétente, tant rafione
personae que ratione materiae, d'assumer le rôle d’une Cour d'appel
pour les affaires jugées en première instance par les tribunaux
administratifs. |

Pour atteindre leur but, les rédacteurs des articles XII du Statut
du Tribunal de l'Organisation internationale du Travail et 11 du
Tribunal des Nations Unies ont confondu les deux fonctions princi-
pales de cette Cour.

Aucun des articles du Statut ne dit expressément que la Cour a
deux fonctions. L’article 68 est le seul qui, bien que de façon
incidente, distingue entre les fonctions judiciaires et consultatives
de la Cour comme étant de nature différente.

Il dit:

« Dans l’exercice de ses atiributions consultatives, la Cour s’inspi-
rera en outre des dispositions du présent Statut qui s’appliquent
en matière contentieuse... »

Quant aux autres articles du Statut, les uns se référent aux
fonctions judiciaires et les autres aux attributions consultatives
de la Cour, mais sans jamais faire de distinction précise. Il n’est
pourtant pas difficile de déterminer la nature juridique différente
des deux activités principales de la Cour. Le Statut de la Cour perma-
nente de Justice internationale, sur lequel le Statut actuel est
fondé, faisait usage du mot «affaire » quand il se référait à la matière
contentieuse ; les avis consultatifs devaient être demandés pour des
« questions juridiques ». Le Statut actuel n’a pas changé cette termi-
nologie et nous voyons ainsi que tous les articles qui traitent de la
compétence et de la juridiction obligatoires de la Cour, c’est-à-dire
des articles 34 à 38, se réfèrent tous à des «affaires » sans autre
qualification, mais ils traitent exclusivement de litiges contentieux.
Le Règlement, tant de la Cour permanente que de cette Cour, fait
lui aussi allusion uniquement à des « affaires » dans tous les articles
inclus au «titre II: Procédure en matière contentieuse ».
L'activité judiciaire de la Cour ne traite que de litiges conten-
tieux entre parties. C'est la « matière contentieuse » à laquelle se
réfère l’article 68. La décision de la Cour dans des affaires de nature
contentieuse est une décision, un jugement, qui établit les droits
des parties et qui a force obligatoire. La résolution, la décision ou,
en termes précis, l'arrêt rendu par la Cour dans ces affaires, a force
obligatoire pour les parties. Une situation totalement différente
existe par rapport aux fonctions consultatives de la Cour. Cette
fonction ne peut exister que quand il n’y a pas de litiges dont la
Cour doit décider ; quand il n’y a pas de parties en cause au sens
juridique exact du terme. L’organe ou Vinstitution spécialisée qui
demande un avis de cette nature ne désire pas, en principe, étre

85
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 159

lié par cet avis. Il demande simplement à la Cour un avis juridique
au sujet d’une question juridique.

La différence entre les attributions judiciaires et consultatives
de la Cour provient du fait que, dans le premier cas, deux ou
plusieurs parties soumettent un litige à la Cour, à son autorité
de leur imposer le droit, alors que dans le deuxième cas, il n’existe
pas de litige, pas de parties, et aucune juridiction obligatoire
de décider quant aux droits et aux devoirs en conflit et ce, même
si l'organe qui demande l'avis consultatif peut avoir l'intention
d'accepter cet avis et de se laisser guider par lui.

Il existe également une différence très importante par rapport
aux parties qui peuvent comparaître devant la Cour, dans chacune
de ses deux attributions. Le Statut établit une distinction très
claire entre ceux qui ont le droit de se présenter devant la Cour
pour demander un jugement, et ceux qui peuvent demander un
avis. Cette distinction importante doit être présente à l'esprit
afin de comprendre pourquoi la requête actuelle d’avis consultatif
aurait dû être rejetée.

L'article 65 du Statut dispose que la Cour peut donner un avis
consultatif à la demande de «tout organe ou institution qui aura
été autorisé par la Charte des Nations Unies, ou conformément
à ses dispositions ». A son tour, l’article 96 de la Charte dispose
directement que l’Assemblée générale ou le Conseil de Sécurité
peuvent demander de tels avis consultatifs et, indirectement, que
«tous autres organes de l’Organisation et institutions spécialisées »
peuvent demander aussi un avis consultatif, après autorisation
de l’Assemblée générale. Il s'ensuit que, aux termes du Statut,
seuls l’Assemblée générale, le Conseil de Sécurité, les autres organes
des Nations Unies et les institutions spécialisées, peuvent demander
des avis consultatifs. Les États et les individus ne peuvent en
demander. L’Unesco, qui est une institution spécialisée, et qui a
reçu l'autorisation de l’Assemblée, est donc habilitée en droit à
demander un avis consultatif, c’est-à-dire à demander une décision
de la Cour dans les limites tracées ci-dessus.

Ni l’Assemblée générale ni le Conseil de Sécurité ni les autres
organes et organisations ni les institutions spécialisées, ni les
individus ne peuvent demander à la Cour de rendre une décision
dans les affaires contentieuses. Les articles 34, 35, 36 et 37 du
Statut, qui gouvernent la compétence judiciaire de la Cour,
excluent la possibilité juridique qu'ils soient parties dans des
affaires contentieuses soumises à la Cour. C’est la seule façon
dont il est possible de comprendre la règle établie par l’article 34,
paragraphe 1, qui est libellé clairement comme suit :

« Seuls les États ont qualité pour se présenter devant la Cour. »

L'article 35 ne traite, dans ses trois paragraphes, que des Etats
qui sont parties ou non au Statut de la Cour, mais en tout cas,

86
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 160

il faut que ce soient des Etats pour que la Cour leur soit ouverte
en matiére contentieuse. L’article 36 parle des « Etats parties
au présent Statut» en traitant de la juridiction obligatoire de
la Cour.

En résumé, la juridiction contentieuse, la vraie attribution
judiciaire de la Cour, se limite aux litiges contentieux entre les
Etats, et exclusivement à ceux-ci.

En interdisant aux individus de se présenter devant la Cour
comme parties dans une «affaire », c’est-à-dire comme parties à
un litige contentieux, le Statut a adopté Ia théorie que les
individus ne sont pas sujets de droit international.

Il faut ici attirer l'attention sur un précédent qui paraît fort
important. La possibilité pour la Cour internationale de Justice
de devenir un tribunal d'appel pour des affaires jugées par les
tribunaux administratifs fut prise en considération et rejetée par
les rédacteurs du Statut. Ce précédent prouve que les délégués à
la Conférence des Nations Unies sur l'Organisation internationale,
à San Francisco, avaient devant eux un projet, rédigé en termes
presque identiques et s’inspirant exactement des mêmes idées
que les amendements contenus dans les articles XII et 11 des
Statuts respectifs des Tribunaux administratifs de l'Organisation
internationale du Travail et des Nations Unies.

A San Francisco, la délégation du Venezuela proposa l'insertion
des paragraphes suivants dans l’article 34 du Statut :

« Article 34. — 1) À l'exception des dispositions du paragraphe 2 du
présent article, seuls les États ou les Membres des Nations Unies ont
qualité pour se présenter devant la Cour.

2) Siégeant en degré d'appel, la Cour pourra connaître des litiges
jugés en première instance par des tribunaux administratifs inter-
nationaux dépendant des Nations Unies, dont le Statut contiendrait
une disposition à cet effet. » (Conférence des Nations Unies sur l’Orga-
nisation internationale, Documents, vol. 13, p. 482.)

Les délégués à la Conférence de San Francisco devaient donc
prendre position au sujet d’une situation exactement semblable à
celle qui est actuellement envisagée par les Statuts des tribunaux
administratifs. L’amendement du Venezuela se réfère même à
la possibilité que ce soient les statuts de ces Tribunaux adminis-
tratifs qui donnent à la Cour internationale cette nouvelle fonction
de Cour d’appel. Si les délégués avaient désiré que la Cour inter-
nationale agisse comme le Statut du Tribunal administratif le
demande actuellement, ils avaient certainement la possibilité
d'inclure dans le Statut une disposition à cet effet; mais, au
contraire, l'amendement à l’article 34 présenté par la délégation du
Venezuela ne fut pas intégré dans le Statut, excluant ainsi cette
possibilité juridique.

Il est intéressant de noter que la délégation du Venezuela,
comme toutes les autres délégations, n’a jamais pensé qu’un tel

87
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 161

amendement traitant de la juridiction possible de la Cour en qualité
de juridiction d’appel pouvait être intégré ailleurs que dans le
chapitre traitant de la compétence contentieuse de la Cour et à
aucun moment cet amendement ne se place dans les articles traitant
de sa fonction consultative.

Quand la Conférence de San Francisco, qui rédigea et approuva
le Statut, refusa d'adopter cet amendement, elle rejeta en fait la pos-
sibilité que des individus ou des corps autres que des États puissent
devenir parties dans des «affaires » soumises à la Cour. L’échec
de l'amendement vénézuélien constitue une preuve suffisante, à mon
avis, pour montrer que le Statut rejette complètement la possibilité
que la Cour puisse jouer le rôle d’une Cour d'appel dans des condi-
tions exactement similaires à celles dans lesquelles Unesco a
demandé à la Cour d’agir dans le cas d'espèce. A mon sens, le rejet
de l’amendement du Venezuela doit s’interpréter comme étant un
refus absolu et un rejet évident de toutes demandes d’avis consul-
tatif qui produiraient le même effet qu’un appel et qui seraient
présentées par application des articles XII et 11 des Statuts respectifs
des deux Tribunaux administratifs.

Après que l’article 34 et l'amendement vénézuélien eurent été dis-
cutés au Comité 4 de la Conférence de San Francisco, le Président,
M. Gallagher, du Pérou, faisant un résumé de la discussion, déclara :

« Le principe impliqué dans l’article 34 était que les États avaient
qualité pour se présenter devant la Cour, mais non les personnes
privées ni les organisations internationales. » (P. 141, vol. 14 de la
Conférence des Nations Unies sur l'Organisation internationale.)
{Traduction.)

De ce qui précède, et qui est, à mon sens, la seule interprétation
correcte et possible du Statut de la Cour, je crois être justifié à
conclure que l'Unesco aurait pu demander un avis consultatif au
sujet d’une question juridique abstraite, et cela seulement si elle
désirait un avis, une opinion sans force obligatoire. Un avis consul-
tatif ne peut être demandé à cette Cour par application des arti-
cles 34 et 66 du Statut dans le cas où, comme dans le cas d’espèce,
l'affaire soumise à la Cour est un litige contentieux juridique entre
deux ou plusieurs parties et quand l'Organisation soumet ce litige à
la Cour avec l'intention que celle-ci rende — sous l’apparence d’un
avis consultatif — un véritable jugement, prenne une décision
véritable ayant force obligatoire pour les parties.

La confusion opérée par les articles XII et 11 des Statuts des
deux Tribunaux administratifs entre les fonctions judiciaire et
consultative de la Cour, dans le but de transformer un avis consul-
tatif en un arrêt, constitue une impossibilité juridique absolue aux
termes du seul droit applicable, c’est-à-dire du Statut.

Nul ne met en doute que ce que l'Unesco vise à obtenir de la
Cour n’est pas une opinion ou un avis, mais une décision ayant
force obligatoire, un arrêt. Le texte même du Statut du Tribunal

88
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 162

administratif de Organisation internationale du Travail constitue
la meilleure preuve que Unesco désire obtenir une revision, une
décision en appel, un jugement définitif.

Il semble que la décision de la Cour se fonde sur l'hypothèse que
l’article XII du Statut du Tribunal administratif est res inter altos
acta à l'égard de la Cour, ce qui signifie que la règle énoncée audit
article XII n’affecte én rien l’avis consultatif. Concernant l'effet
obligatoire sur les parties devant le Tribunal, cette règle, qui ne lie
que l'Organisation et ses fonctionnaires, n’affecte en rien la Cour.

Il faut se souvenir qu'aux termes mêmes de la requête, le Conseil
exécutif de l'Unesco s’est placé, en demandant un avis consultatif,
dans le cadre de l’article XII du Statut. C'est-à-dire que le Conseil
exécutif a précisément trouvé, dans l’article XII du Statut du
Tribunal administratif, la faculté dont il s’est prévalu pour deman-
der un avis consultatif ayant force obligatoire au sujet d’un juge-
ment dudit Tribunal. Si le Conseil exécutif avait uniquement fondé
sa demande d’avis consultatif sur une autorisation de l’Assemblée
générale, sans invoquer l’article XIT du Statut du Tribunal adminis-
tratif, il n'aurait pu prétendre que l’avis rendu par la Cour ait
force obligatoire à l'égard des fonctionnaires parties au différend
tranché par le Tribunal administratif. L'avis obtenu par l'Unesco
aurait alors été un véritable avis consultatif, sans force obligatoire.
Mais, en invoquant le Statut et en prétendant se placer dans le
cadre de ce Statut, l'Unesco se considère comme fondée à imposer
l'avis consultatif à ses fonctionnaires, parce qu’en signant leur
contrat d'engagement, ils ont accepté le Statut du Tribunal.
L'article XII constitue le seul et indispensable lien entre un avis
consultatif pur et simple et l’avis consultatif, doté d’un effet sup-
posé être celui d’un jugement.

Le cas dans lequel une requête pour avis consultatif peut se rap-
procher le plus d’une affaire contentieuse, sans que toutefois sa
nature en soit modifiée, ressort de l’article 82, paragraphe 1, et de
l'article 83 du Règlement de la Cour:

« Article 82, par. 1. — En matière d’avis consultatifs, la Cour
applique, en dehors des dispositions de l’article 96 de la Charte et
du chapitre IV.du Statut, les articles ci-après. Elle s'inspire, en

” outre, des dispositions du présent Règlement relatives à la procédure
en matière contentieuse dans la mesure où elle les reconnaît appli-
cables : à cet effet, elle recherche avant tout si la demande d'avis
consultatif a trait ou non à une question juridique actuellement
pendante entre deux ou plusieurs États. »

« Article 83. — Si l'avis consultatif est demandé au sujet d’une
question juridique actuellement pendante entre deux ou plusieurs
États, l’article 31 du Statut est applicable, ainsi que les dispositions
du présent Règlement qui pourvoient à l'application de cet article. »

Dans les circonstances visées par ces articles, puisque les États
n'ont pas eux-mêmes soumis la question à la juridiction de la Cour,

89
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 163

il s’agit seulement d’une affaire contentieuse en puissance. L’arti-
cle 83 leur permet toutefois de désigner des juges ad hoc, conformé-
ment à l’article 31 du Statut, comme s’il s'agissait réellement d'une
affaire contentieuse. Mais, même dans ce cas, l’auis consuliahf n'a
force obligatoire ni pour l'organisme qui le demande ni pour les Etats
intéressés. ;

On a également fait valoir que l’article 34 du Statut, ne concer-
nant que la procédure contentieuse, n’a rien à voir avec la présente
espèce, où la Cour ne s’occupe pas d’une affaire contentieuse mais
d’une simple requête pour avis consultatif ; on a également soutenu
que la Cour n’est pas en présence de « parties » au sens juridique du
terme, puisque l'Unesco est seule à se présenter devant elle, et que
la Cour n’est pas obligée et ne doit pas essayer de rechercher quelle
a été l'intention véritable de l'Unesco en lui demandant cet avis
consultatif.

Je ne saurais me rallier à cette interprétation des faits et de la
situation juridique de l'Unesco. Je considère que la «première obli-
gation de la Cour — comme de tout autre organe judiciaire — est
de vérifier sa propre compétence et que, pour ce faire, elle doit tout
d’abord déterminer la nature de l'affaire qui lui est soumise. Le
présent avis, par définition et par application de l’article XII du
Statut du Tribunal administratif, aura force obligatoire à la fois
pour l'Organisation et pour ses fonctionnaires, personnes privées ;
il ne saurait donc être considéré comme autre chose qu’une affaire
contentieuse. I] est impossible d’éluder ce fait que les fonctionnaires
étaient nécessairement parties à la première instance et doivent
également être considérés comme tels à la seconde. On ne saurait
attribuer à la présente espèce deux natures différentes, celle d’une
affaire contentieuse devant le Tribunal administratif et d’une
affaire non contentieuse devant la Cour. Quand et pourquoi aurait-
elle perdu sa nature primitive au moment où elle a été introduite
en seconde instance devant la Cour, et pour la seule raison qu’elle
l’a été improprement, sous forme de requête pour avis consultatif ?
Non seulement la décision de la Cour est liée à Vaffaire conten-
tieuse sur laquelle le Tribunal administratif a statué entre deux
parties, l'Organisation et les individus, ‘mais elle se limite absolu-
ment à cette affaire.

Dans l'avis consultatif rendu par la Cour le 13 juillet 1954 sur
«L'effet de jugements du Tribunal administratif des Nations
Unies accordant indemnité », on trouve la phrase suivante :

« S’il (le Secrétaire général) met fin au contrat d'engagement sans
Vassentiment du fonctionnaire, et si cette mesure conduit à un
différend soumis au tribunal administratif, les parties au différend
devant le tribunal sont le fonctionnaire intéressé et l'Organisation des
Nations Unies, représentée par le Secrétaire général ; et ces parties
seront liées par le jugement du tribunal. »

Il en résulte que les parties à un différend tranché par le Tribunal
administratif sont l'Organisation et le fonctionnaire qui a saisi

go
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 164

le Tribunal. Ce qui signifie nécessairement et de toute évidence
qu'en cas de seconde instance les parties doivent être les mêmes
devant le tribunal d’appel, c’est-à-dire en l'espèce devant la
Cour. C’est l'essence même d’un appel, l'essence d’une seconde
instance, l'essence de la revision d’un arrêt rendu par un tribunal
inférieur. La décision de la Cour internationale de Justice que
je viens de mentionner a été rendue dans un cas où le Statut
du Tribunal administratif des Nations Unies ne prévoyait pas
d'appel devant la Cour mais disposait que ses jugements «sont
définitifs et sans appel ». Mais la Cour peut-elle, lorsque le Statut
prévoit la possibilité d’un appel, déclarer qu’il n’y a pas de parties
à cet appel ou qu’elles ne sont pas les mêmes qu’en première
instance devant le Tribunal administratif ? Il n’y a pas à sortir
de là : les parties demeurent et doivent être les mêmes, ou bien
la décision de la Cour n’aura et ne pourrait avoir force obligatoire
à leur égard.

L'article XII du Statut, dont l’Unesco demande l'application,
porte: «2. L'avis rendu par la Cour aura force obligatoire. » Mais
à légard de qui ? De l'Organisation seule ? Telle n’est pas l’intention
des rédacteurs de l’article XII. Ce qu'ils désirent obtenir, c’est
un avis consultatif de la Cour ayant force obligatoire pour l’Orga-
nisation comme pour le fonctionnaire. Un tel effet ne saurait
juridiquement être produit que si le fonctionnaire est considéré
comme partie à la seconde instance. Attendu que le Statut
n'autorise ni les Organisations internationales, ni les individus,
c’est-à-dire: ni l'Unesco, ni ses fonctionnaires, à soumettre leurs
différends à la Cour, et que la présente espèce est indubitablement
une affaire contentieuse, une conclusion juridique s’impose : la
Cour n’a pas compétence ratione personae pour connaître du
présent différend et pour statuer à son sujet.

Elle n’a pas non plus compétence pour en connaître rvatione
materiae.

Cet autre aspect de son incompétence découle également du
Statut. Il ressort de la nature du différend et du droit que la Cour
a été appelée à appliquer.

L’article 14 du Pacte de la Société des Nations, lequel est à
l’origine de l'institution de la Cour permanente de Justice inter-
nationale, et par conséquent de la présente Cour internationale
de Justice, porte :

« Cette Cour connaîtra de tous différends d’un caractère inter-
national que les parties lui soumettront. »

Ce texte est à la base de toutes les activités judiciaires de la
Cour permanente de Justice internationale et par conséquent de
la présente Cour internationale de Justice. Je ne crois pas que
personne puisse soutenir qu'un différend entre une organisation
internationale et l’un de ses fonctionnaires constitue, en dépit
de son caractère contentieux, un différend international au sens

9I
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 165

où le Pacte de la Société des Nations, et les Statuts de la Cour
permanente de Justice internationale et de la présente Cour
{articles 34 de l’un et l’autre Statuts) considèrent les différends
internationaux comme des «affaires ».

L'article 38 du Statut est ainsi conçu :

«La Cour, dont la mission est de régler conformément au droit
international les différends qui lui sont soumis... »

Cette disposition signifie, à l’interpréter exactement, que la
Cour a été instituée en vue d'appliquer uniquement le droit
inter-étatique, puisque seuls les États peuvent lui soumettre des
différends.

Il est des circonstances où un tribunal d'arbitrage, ou la présente
Cour, ont à connaître du droit interne, ou de tout autre droit et
même de contrats privés, où ils doivent tenir judiciairement compte
de son existence et peut-être même de son interprétation exacte.
Tel a été par exemple le cas dans l’affaire Nottebohm. Il y en a
bien d’autres, en particulier les cas d’actes injustifiés de gouverne-
ments à l'égard des étrangers, de déni de justice, de responsabilité
directe ou indirecte et autres cas analogues ; mais même dans ces
cas, ni la Cour, ni les tribunaux d'arbitrage n’appliquent le droit
interne ; ils tranchent ces différends conformément au droit inter-
étatique. Le droit interne, le droit administratif et les contrats
privés ne les intéressent qu’incidemment, au même titre que les
circonstances de l’espèce dont ils sont saisis.

Les chartes des organisations internationales étant en fait des
conventions entre États appartiennent comme telles au droit
inter-étatique. Les statuts des tribunaux administratifs et les
statuts du personnel portent les uns et les autres sur les relations
juridiques entre les organisations et des personnes privées, peuvent
être considérés comme relevant du droit administratif international ;
mais l’article 38 précité de son Statut n’autorise pas la Cour a
appliquer ce droit administratif international en matière conten-
tieuse, parce que les parties aux différends qui lui sont soumis étant
des États, le seul droit international applicable par elle doit néces-
sairement être le droit inter-étatique. Aux termes de l’article 38
de son Statut, la Cour n’a pas plus de raisons d’appliquer le droit
administratif international que le droit criminel international,
c'est-à-dire le Statut et les Principes du Tribunal de Nuremberg.
Le droit administratif international et le droit criminel international
peuvent relever d’une conception plus large du droit des gens mais,
ayant indubitablement trait aux relations entre États et individus,
ils ne relèvent pas du terme «droit international» tel qu’il est
employé dans l’article 38 du Statut de la Cour. Ayant une fois
décidé de répondre à la requête, ja Cour était amenée à appliquer
le Statut du Tribunal administratif, le Statut du personnel et le
contrat liant les parties, c’est-à-dire l'Unesco et les fonctionnaires

92

CA
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 166

intéressés ; en d’autres termes la Cour a dû appliquer le « droit
administratif international ».

L’incompétence de la Cour ratione materiae est ainsi, ce me semble,
nettement établie.

Quelles sont, en pratique comme en droit, les conséquences
extraordinaires de la confusion opérée entre les activités judiciaire
et consultative de la Cour ?

En leur qualité de parties, l'Unesco et les fonctionnaires étaient
fondés à recevoir un traitement égal dans l’administration de la
justice. Elles l’ont obtenu en première instance devant le Tribunal
administratif, mais ont-elles pu en bénéficier devant la Cour, ainsi
qu’elles y avaient droit ? L’inégalité entre les parties dans la présente
espèce est évidente, en raison de l'impossibilité pour des individus,
aux termes du Statut, de se présenter devant la Cour et de
l'impossibilité qui en résulte pour la Cour de respecter l’un des
principes les plus fondamentaux et consacrés par le temps, le prin-
cipe de l'égalité des parties devant la loi et dans l’exercice de leurs
droits devant les tribunaux. Cherchant à réduire cette inégalité, la
Cour a, le 16 mars dernier, décidé de s’écarter en l'espèce de la
procédure normale et de renoncer à tous exposés oraux. Cette décision
était dans la ligne d’une Recommandation votée l’année dernière
par l’Assemblée générale et tendant à ce que, pour mettre le plus
possible les parties sur un pied d'égalité, les organisations inter-
nationales, les Etats Membres et le Secrétaire général s’abstiennent
de présenter des exposés oraux à l’occasion des procédures de
revision des jugements du Tribunal des Nations Unies.

C’est dans le même esprit que la Cour a accepté cette procédure
très inhabituelle dans laquelle l’une des parties, Unesco, a présenté
à la Cour à la fois ses propres observations et celles des parties
adverses, c’est-à-dire des fonctionnaires. Il va de soi que cette procé-
dure anormale, en ce sens qu’elle ne se conforme pas aux normes, ne
fait que rendre plus flagrant le défaut d'égalité entre les parties. Même
pour les exposés écrits, le simple fait que les demandeurs auprès du
Tribunal administratif ont dû, devant la Cour, faire appel à la bonne
volonté de la partie adverse comme intermédiaire pour présenter
leur thèse prouve qu’en raison de l’obstacle infranchissable dressé
par son Statut, la Cour, qui est le plus haut organe judiciaire des
Nations Unies, n’est pas en mesure, dans des affaires comme celles-ci,
de rendre la justice sur la base d’une stricte égalité entre les parties.

On a fait valoir qu’en l’espèce l'inégalité n’était qu’apparente,
les fonctionnaires ayant été mis en mesure de présenter leur point de
vue à la Cour. Ce qui revient à dire en fait que l’inégalité juridique
reconnue entre les parties, en ce sens qu’elles ne pouvaient se pré-
senter devant la Cour sur le même pied, n’a pas en fait constitué un
inconvénient pratique pour les fonctionnaires.

93
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 167

Or, même si l’on se place du point de vue pratique, l’inégalité
persiste. Les fonctionnaires ne pouvaient et ne peuvent ni en appeler
à la Cour, ainsi que l'Organisation était habilitée à le faire, pour
statuer en seconde instance contre un jugement préjudiciable à
leurs intérêts, ni se présenter devant la Cour pour faire valoir leurs
moyens au cours de la procédure orale. Même si l’on admettait, aux
fins de la démonstration, qu'il y ait eu en pratique égalité entre
l'Unesco et ses fonctionnaires, l'impossibilité où étaient juridique-
ment ces derniers de faire valoir eux-mêmes leurs droits constitue
une inégalité juridique qui empêche la Cour de s'acquitter de ses
fonctions en pleine conformité avec les principes essentiels de la
justice.

Que le Statut exige que les parties soient placées dans des condi-
tions d'égalité, du point de vue juridique comme du point de vue
pratique, pour que la Cour puisse statuer valablement, cela ressort
très clairement du texte du paragraphe 2 de l'article 35, lequel
dispose que la Cour est ouverte aux autres États aux conditions
réglées par le Conseil de Sécurité, à condition qu'il ne « puisse en
résulter pour les parties aucune inégalité devant la Cour ».

Si le Conseil de Sécurité ne peut mettre les parties dans une
situation d’inégalité devant la Cour, même lorsqu'il n’est pas lui-
même partie, une institution spécialisée comme l'Organisation
internationale du Travail ou l'Unesco peut-elle créer des conditions
telles qu’il en résulte pour la partie adverse une inégalité devant
la Cour?

Certes, il est des cas où, même en l’absence de l’une des parties,
la Cour ou tout autre tribunal peut rendre un arrêt valable. C’est un
cas de ce genre qu’envisage l’article 53 du Statut quand l’une des
parties ne se présente pas ou s’abstient de faire valoir ses moyens.
Mais cet article traite d’un cas de jugement par défaut, de l’absence
volontaire de l’une des parties, et cela n’a rien à voir avec l’impossi-
bilité juridique de se présenter et de faire valoir ses moyens que la
Cour a rencontrée en l'espèce.

Certains juges sont d'avis que la Cour aurait dû refuser de donner
suite à la présente demande d’avis consultatif, pour la seule raison
que la Cour ne pouvait rendre la justice conformément au principe
bien établi de l'égalité des parties dans toute procédure judiciaire.
Ils ne vont pas jusqu’à admettre que cette inégalité, qui découle
exclusivement du Statut, entrainait, en fait comme en droit, l’incom-
pétence de la Cour ratione personae. Et cependant, s’ils hésitent à
admettre lincompétence de la Cour, ils doivent invoquer le fait
que la présente requête a introduit devant la Cour une affaire
contentieuse dont les parties, c’est-à-dire une institution spécialisée
et des personnes privées, n’ont, aux termes du Statut, ni l’une ni
l’autre accès à la Cour en matière contentieuse. Il y a eu inégalité
entre les parties aussi bien en première instance que devant la Cour.
En première instance, la personne privée n'était pas admise à

94
OPIN. DISS. DE M. CORDOVA (AVIS 23 X 56) 168

interjeter appel contre une décision du Tribunal administratif,
alors que l’autre partie, l'Unesco, avait le droit de le faire. En
seconde instance, l'Unesco pouvait présenter des exposés écrits et
oraux, ce que la personne privée n’avait pas le droit de faire. Ces
deux inégalités ont leur source dans le Statut seul. Les rédacteurs
de l’article XII, sachant parfaitement que le fonctionnaire ne
serait jamais habilité à requérir un avis consultatif ou un arrêt de
la Cour, n’ont même pas essayé de lui donner ce droit. Pour que
des personnes et des organisations internationales puissent se pré-
senter devant la Cour en matière contentieuse, il serait absolument
nécessaire d’amender le Statut, ce qui serait le seul moyen de les
mettre sur un pied d'égalité devant la Cour. Il s'ensuit qu’aux termes
de son Statut actuel, la Cour ne peut juridiquement respecter le
principe d'égalité, ce qui revient à dire. qu’elle est incompétente
ou qu’elle n’a pas, en l'espèce, la possibilité juridique de s'acquitter
de sa fonction.

(Signé) R. CORDOVA.
